Citation Nr: 0422075	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a thoracic spine disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, including as 
secondary to a service-connected thoracic spine disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability.

4.  Entitlement to service connection for depression, 
including as secondary to a service-connected thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1983 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the veteran's claims of 
entitlement to a disability rating in excess of 10 percent 
for a thoracic spine disorder, to service connection for 
degenerative disc disease of the lumbar and cervical spine, 
including as secondary to a service-connected thoracic spine 
disorder, and to a total disability rating based on 
individual unemployability (TDIU) (hereinafter, the "TDIU 
claim").  The veteran disagreed with this decision in June 
1997.  In a statement of the case issued to the veteran and 
his service representative in July 1997, the RO concluded 
that no change was warranted in the denial of the veteran's 
claims.  The veteran filed a substantive appeal (VA Form 9) 
at the RO in July 1998, which was accepted as timely filed.  
In supplemental statements of the case issued to the veteran 
and his service representative in August 1998, March 2000, 
March 2002, and January 2004, the RO concluded that no change 
was warranted in the denial of the veteran's claims.  A 
Travel Board hearing was held before the undersigned Veterans 
Law Judge in July 2002.

It is noted that, by rating decision issued in June 2002, the 
RO denied the veteran's claim of entitlement to service 
connection for depression, including as secondary to a 
service-connected thoracic spine disorder.

The issue of entitlement to service connection for 
depression, including as secondary to a service-connected 
thoracic spine disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's thoracic spine disorder is manifested by a 
very mild left thoracic scoliosis and no indication of any 
significant disability or functional impairment, and no 
weakness, fatigability, incoordination, or instability.

3.  There is no evidence of any in-service complaints or 
manifestations of degenerative disc disease of the lumbar and 
cervical spine.

4.  On March 31, 1987, subsequent to service, the veteran 
sustained injuries to the neck and low back in an industrial 
accident.

5.  There is no competent medical evidence that the veteran's 
currently diagnosed disorders, including degenerative disc 
disease, of the lumbar and cervical spine are related to 
service or any incident of service, to specifically include a 
service-connected thoracic spine disorder.

5.  The veteran's service-connected thoracic spine disorder, 
his sole service-connected disability, does not preclude him 
from obtaining some form of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a thoracic spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.71a, Diagnostic Code 5291-5295 (2003) (38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003)).

2.  The criteria for establishing service connection for 
degenerative disc disease of the lumbar and cervical spine, 
including as secondary to a service-connected thoracic spine 
disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).

3.  The criteria for a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
See Pelegrini, supra.

In the present case, regarding the issues of entitlement to a 
disability rating in excess of 10 percent for a thoracic 
spine disorder, entitlement to service connection for 
degenerative disc disease of the lumbar and cervical spine, 
including as secondary to a service-connected thoracic spine 
disorder, and entitlement to TDIU, on March 23, 2001, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in his or her possession that pertains to the 
claims.    

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to a disability 
rating in excess of 10 percent for a thoracic spine disorder, 
entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, including as 
secondary to a service-connected thoracic spine disorder, and 
entitlement to TDIU.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Further, VA advised the veteran and 
his representative in a letter dated in July 2002 that the 
veteran was being scheduled for a Travel Board hearing at the 
RO later that same month.  Thus, the Board observes that all 
of the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on March 23, 2001, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in June 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, two supplemental statements of the case 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to a disability rating in excess of 10 percent 
for a thoracic spine disorder, entitlement to service 
connection for degenerative disc disease of the lumbar and 
cervical spine, including as secondary to a thoracic spine 
disorder, and entitlement to TDIU poses no risk of prejudice 
to the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Veteran's Increased Rating Claim

As relevant to the veteran's increased rating claim for a 
thoracic spine disorder, the evidence includes VA outpatient 
treatment records from 1997 to 2003 and lay statements.

A review of VA outpatient treatment records from 1997 to 2003 
indicates that the veteran was treated extensively for his 
service-connected thoracic spine disorder.  For example, 
outpatient spine x-rays in July 1997 showed mild degenerative 
disc disease of the thoracic spine.  On VA outpatient 
treatment in December 1997, the veteran complained of chronic 
mid-back pain that had lasted for 13 years since an in-
service injury.  

On VA outpatient spine examination in February 2000, the 
veteran complained of pain in the mid-back.  Physical 
examination of the veteran revealed marked limitation of low 
back motion with approximately 60 degrees of forward flexion, 
zero degrees of extension, zero degrees of lateral bending in 
both directions, marked limitation of neck motion in 
virtually all directions, no indication of any pain, 
swelling, discoloration, or tenderness in the thoracic spine, 
and no gross deformity of the upper thoracic spine.  X-rays 
of the veteran's thoracic spine showed mild to moderate 
scoliosis convexity to the right but an otherwise 
unremarkable thoracic spine.  The diagnoses included an acute 
non-specific straining injury of the thoracic spine 
associated with a service-connected injury in 1985, a very 
mild right thoracic scoliosis, no indication of any major 
degenerative change or rotary deformity of the mid-thoracic 
vertebrae, and no indication of any major disability or 
significant functional impairment as a result of the service-
connected thoracic spine injury.

According to the VA examiner, on outpatient spine examination 
in August 2001, physical examination of the veteran "was 
virtually impossible" because he "complained of such pain 
that it was virtually impossible for him to move."  The VA 
examiner stated that the veteran's thoracic spine curvature 
was less than 15 degrees and "a very, very minimal 
deformity."  The VA examiner concluded that, since the 
veteran had been capable of working prior to his industrial 
accident in 1987, it was quite unlikely that any significant 
disabling or functionally impairing condition actually 
existed prior to that time.

In a letter dated in June 2002, the veteran's private 
treating physician stated that he had been treating the 
veteran since June 1999 for ongoing pain involving the 
thoracic spine and that his findings were most consistent 
with degenerative disc disease and scoliosis of the thoracic 
spine.  

The veteran testified at his July 2002 Travel Board hearing 
that he had injured his thoracic spine during service while 
lifting a heavy tire on to a military truck.  The veteran 
stated that he lay on the ground for about 15 minutes 
following this injury because he had been unable to move.  
The veteran testified that he had been employed as a truck 
driver following service until an industrial accident had 
forced him to retire in March 1987 and that he had been 
awarded Social Security disability for his spine.  The 
veteran's wife testified that the veteran had constant back 
pain.  

A review of the veteran's Social Security records reveals 
duplicate copies of VA outpatient treatment records for 
cervical and lumbar spine complaints.  

At the veteran's most recent VA outpatient spine examination 
in May 2003, the veteran complained that weather changes 
bothered his spine.  Physical examination of the veteran 
revealed that there was a lack of perhaps 10 degrees of 
complete extension of the entire thoracic spine, limited 
lateral flexion of the spine to the right associated with a 
very mild left thoracic scoliosis, and excellent motion at 
the thoracolumbar level.  X-rays of the veteran's thoracic 
spine showed mild degenerative disc disease in the mid-
thoracic spine.  The diagnoses were a very mild left thoracic 
scoliosis, very little symptomatology related to the thoracic 
spine, no indication of a significant disability related to 
the thoracic spine, no evidence of functional impairment 
related to the thoracic spine, and no weakness, fatigability, 
incoordination, or instability.

Service Connection for Degenerative Disc Disease

A review of the veteran's available service medical records 
indicates that he was not treated for degenerative disc 
disease or other disability of the lumbar and cervical spine 
during service.  The incident involving lifting a heavy tire 
resulted in complaints and treatment confined to the upper 
back (thoracic spine).  No manifestations of a lumbar or 
cervical spine disability are shown in service.

At the time of his initial claim for service connection, 
filed in 1987, the veteran reported only a thoracic spine 
disorder, with no mention of the cervical or lumbar spine.  
By rating decision of February 1987 service connection was 
established for a thoracic spine disorder.

The record reflects that on March 31, 1987 the veteran, a 
truck driver, sustained an on-the-job injury when a door he 
was unloading fell, striking him on the face and pelvis.  
According to a June 1989 letter written by a private 
neurosurgeon, and referencing both the veteran's employer and 
an insurance company, the veteran had been laid off his job 
after such injury, and had been unable to work since due to 
"severe" neck and back pain.  The letter also reflects the 
veteran's history that he head had a mid-back injury while in 
the Army, "with no residual disability."  

A review of post-service treatment records, both VA and 
private, indicates that the veteran was treated extensively 
for lumbar and cervical spine problems between 1987 and 1990 
and between 1996 and 2000.  These records clearly indicate 
that the veteran, throughout the years, did not provide a 
consistent medical history to his treating physicians.  For 
example, on VA outpatient treatment in August 1987, the 
veteran stated that he had injured his middle and lower back 
during service, and had experienced stiffness since that 
time.  He did not report his post-service lower back injury.

In a January 1988 claim for an increased evaluation, the 
veteran contended that he experienced continuous back pain, 
difficulty getting out of bed, muscle pain in his legs and 
knees, and difficulty moving forward or backward.   

On VA outpatient treatment later that same month, the veteran 
complained of acute lower back pain, with involvement of the 
lower extremities that had lasted for 2 years.  The examiner, 
noting that the veteran had requested disability papers, 
concluded that the veteran was not medically disabled.  
Although he reported his in-service thoracic spine injury, 
the veteran did not report his post-service lower back 
injury.

A VA outpatient report in March 1988 reflects that the 
veteran complained of pain the upper and lower back since the 
lifting incident in service.  He made no mention of his post-
service industrial accident.  

Following outpatient treatment in June 1989, the impression 
was cervical disc disease.  The veteran reported both his in-
service thoracic spine injury and his post-service lower back 
injury.

In February 1990, the veteran underwent a cervical spine 
diskectomy at a private facility.  The diagnoses were 
cervical disc disease and lumbar disc disease, with a history 
of injury in March 1987.  He underwent further surgery on his 
lumbar spine in March 1990.

A private physician's note, dated in April 1990, was to the 
effect that the veteran had had neck and back pain for the 
past three years, resulting from a work accident.

On outpatient examination in October 1990, the veteran 
complained of residual discomfort in his neck with stiffness 
and lower back pain with no radiation.  The impressions 
included lumbar disc disease.  The veteran did not report 
either his in-service thoracic spine injury or his post-
service lower back injury.  

In January 1994 a claim was filed with a state department of 
social services, wherein the veteran reported that he had 
been a truck driver before he got hurt when he first got out 
of the service.  

Records associated with the veteran's Social Security claim 
show that he reported, over his signature, that his 
disability consisted of "drug addiction" which began after 
his neck and back surgery, and that the date of onset of his 
disability was March 31, 1987.

On outpatient treatment in February 1996, the veteran stated 
that he recently had re-injured his lower back after being 
hit by a thousand-pound cart.  The impression was rule-out 
recurrent disc disease.  The veteran did not report either 
his in-service thoracic spine injury or his initial post-
service lower back injury.  

In an April 1996 letter, the private treating physician (the 
same doctor who treated him after his industrial accident) 
stated that the veteran's February 1996 injury had aggravated 
his pre-existing lumbar disc disease.

On VA outpatient examination in September 1997, although the 
veteran reported his in-service thoracic spine injury, he did 
not report either of his post-service lower back injuries.  

Records from a state agency, relating to child support 
payments, and dated and signed by the veteran in July 1998 
reflect that he had been unable to work since March 31, 1997, 
when he was first treated for a back injury.

On VA spine examination in February 2000, although the 
veteran reported his in-service thoracic spine injury and his 
initial post-service lower back injury, he did not report his 
second post-service lower back injury.  It was noted that the 
post-service industrial accident involved a workers' 
compensation claim and that the veteran had been awarded 
Supplemental Security Income (SSI) benefits.  Following a 
review of the claims file, the examiner concluded that the 
veteran had sustained an acute, non-specific injury of the 
thoracic spine in service, and that subsequently he had a 
work-related injury, which had caused significant if not 
total disability due to non-service-connected disorders.

A May 2001 treatment record shows that the veteran sustained 
another fall, when he slipped on water, violently striking 
his back.  As a result, he had severely increased pain.

Following VA outpatient spine examination in August 2001, the 
examiner stated that the veteran was totally disabled with 
regard to the lumbar and cervical spine with rather profound 
functional impairment.  The VA examiner concluded that, as 
there was no indication of any major injuries to the thoracic 
spine, it was more likely than not that the veteran's 
cervical and lumbar spine problems were unrelated to his 
service-connected thoracic spine disorder.  The diagnoses 
included rather significant disability related to the major 
industrial injuries of the neck and back with post-surgical 
changes as well as severe degenerative arthritis in the 
lumbar spine.  Although the veteran reported his in-service 
thoracic spine injury and his initial post-service lower back 
injury, he did not report his second or third post-service 
lower back injury.  

In an April 2002 lay statement, the veteran's father stated 
that the veteran had struggled with his disability from the 
military since service and had re-injured his thoracic spine 
during post-service employment in March 1987.  In a July 2002 
addendum, he said that the veteran had had neck and back pain 
when he came home from service.

In a letter dated in June 2002, the private treating 
physician stated that the veteran had experienced ongoing 
pain involving the cervical and lumbar spine since June 1999 
and that the objective findings were most consistent with 
degenerative disc disease of the cervical and lumbar spine.

At the time of his hearing before the Board, in July 2002, 
the veteran testified, under oath, that at the time of the 
tire lifting incident in service he hit his neck and low 
back; that he continued to have problems with both 
thereafter, and that the associated muscle spasms in the low 
back and thoracic spine were the cause of the fall and 
further injury in March 1987.  

Following VA spine examination in May 2003, the same examiner 
who had previously seen the veteran in 2000 and 2001 and who 
again reviewed the entire record, concluded that the veteran 
had significant disabilities and functional impairment 
related to the cervical and lumbar spine, and that such were 
related to the industrial accident.  The examiner noted that 
the veteran's workers' compensation claim against his 
employer had been settled in 1995.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected thoracic spine 
disorder is more disabling than currently evaluated.  They 
also contend that the veteran's currently diagnosed 
degenerative disc disease of the lumbar and cervical spine is 
related to service, including as secondary to the service-
connected thoracic spine disorder.  Finally, they contend 
that the veteran is entitled to TDIU.

With respect to the veteran's increased rating claim for a 
service-connected thoracic spine disorder, the Board observes 
that disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).  Additionally, as in this case, a 
hyphenated Diagnostic Code may be used in order to more 
accurately describe the service-connected disability based on 
its residuals.  38 C.F.R. § 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating diseases and 
injuries of the spine became effective.  See  68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for a thoracic spine disorder under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.

Here, the veteran's service-connected thoracic spine disorder 
is evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291-5295 (2003).  As the veteran is 
already receiving the maximum disability evaluation of 10 
percent available under the former Diagnostic Code 5291 for 
limitation of motion of the dorsal (or thoracic) spine, the 
veteran's service-connected thoracic spine disorder must be 
evaluated under the former Diagnostic Code 5295.  

Prior to September 26, 2003, the former Diagnostic Code 5295 
provided a series of disability evaluations for lumbosacral 
strain.  A minimum compensable evaluation of 10 percent 
disabling was available where the service-connected 
lumbosacral strain was manifested by characteristic pain on 
motion.  The next higher evaluation of 20 percent disabling 
was available where the lumbosacral strain was manifested by 
muscle spasm on extreme forward bending or a unilateral loss 
of lateral spine motion in the standing position.  Finally, 
the maximum disability evaluation of 40 percent was available 
under the former Diagnostic Code 5295 where the lumbosacral 
strain was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, narrowing or 
irregularity of the joint space, or some of these symptoms 
with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria for evaluating spine 
disabilities effective September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, provides a series of disability ratings 
for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).  An evaluation of 
10 percent disabling is available where the veteran's spine 
disability is manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

The next higher evaluation of 20 percent disabling is 
available under the new Diagnostic Code 5237 where the 
veteran's service-connected spine disability is manifested by 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

An evaluation of 30 percent disabling is available where the 
service-connected spine disability is manifested by forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent disabling is available where the 
spine disability is manifested by unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent disabling is available where the spine 
disability is manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  Finally, the maximum evaluation 
of 100 percent disabling is available under the new 
Diagnostic Code 5237 where the spine disability is with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, or unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for a thoracic spine disorder under either the former 
or revised rating criteria for evaluating spine disabilities.  
None of the objective medical evidence of record shows muscle 
spasm on extreme forward bending, a unilateral loss of 
lateral spine motion in the standing position, or severe 
lumbosacral strain such that the veteran is entitled to an 
increased rating under the former rating criteria for 
evaluating spine disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291-5295 (2003).  The objective medical 
evidence of record also does not show limited motion or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, such that the 
veteran is entitled to an increased rating under the revised 
criteria for evaluating spine disabilities effective since 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003).

As noted above, outpatient treatment records indicate only 
that the veteran suffers from mild scoliosis of the thoracic 
spine.  For example, on VA outpatient examination in February 
2000, the veteran had approximately 60 degrees of forward 
flexion in his back and no pain, swelling, discoloration, or 
tenderness in the thoracic spine.  The VA examiner concluded 
in August 2001 that the thoracic spine curvature was minimal.  
At the veteran's most recent VA outpatient spine examination 
in May 2003, there was limited lateral flexion of the spine 
to the right associated with a very mild left thoracic 
scoliosis and excellent motion at the thoracolumbar level.  
The VA examiner concluded that there was very little 
symptomatology related to the thoracic spine, no indication 
of a significant disability related to the thoracic spine, no 
evidence of functional impairment related to the thoracic 
spine, and no weakness, fatigability, incoordination, or 
instability.

Given the lack of objective medical evidence that the veteran 
experiences either moderate or severe level of service-
connected back disability, and because there is a full range 
of motion in his thoracolumbar spine, the Board concludes 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for a service-connected thoracic spine 
disorder under either the former or revised rating criteria 
for evaluating spine disabilities.  Although the Board 
acknowledges the veteran's continuing complaints of pain, the 
10 percent evaluation currently assigned to this disability 
adequately compensates him for these complaints.  See DeLuca, 
supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected thoracic spine 
disorder presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected thoracic spine disorder 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 10 percent 
to the veteran's service-connected thoracic spine disorder.

Turning to the veteran's service connection claim for 
disability of the lumbar and cervical spine, diagnosed as 
degenerative disc disease, including as secondary to a 
service-connected thoracic spine disorder, the Board notes 
that, under the laws administered by VA, service connection 
may be granted for a disability resulting from disease or 
injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection also may be granted on a secondary basis 
for disability which is proximately due to or the result of a 
service-connected disease or injury and, where established, 
the secondary condition shall be considered a part of the 
original service-connected condition.  38 C.F.R. § 3.310 
(2003).

Where a veteran served for 90 days in active service, and 
degenerative arthritis develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000).  As the Federal Circuit has commented, 
there is a considerable body of law imposing a duty on the 
Board to analyze the credibility and probative value of 
evidence sua sponte when making its factual findings.  
Further, the Board has the "authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable.").  The term "credibility" generally is used 
to refer to the assessment of oral testimony.  See, e.g., 
Anderson v. Bessemer City, 470 U.S. 564, 575 (1985) ("only 
the trial judge can be aware of the variations in demeanor 
and tone of voice that bear so heavily on the listener's 
understanding of and belief in what is said"); NLRB v. 
Walton Manufacturing Co., 369 U.S. 404 (1962) (trier of fact 
"see the witnesses and hears them testify, while the [NLRB] 
and the reviewing court look only at cold records"); and 
Jackson v. Veterans Admin., 768 F.2d 1325, 1331 (Fed. Cir. 
1985) (trier of fact has opportunity to observe "demeanor" 
or witness in determining credibility).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 
895 (W.Va. 1992); see also Burns v. Dep't. of Health & Human 
Services, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened...long ago"); Mings v. 
Dep't. of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  Although credibility is often defined 
as determined by the demeanor of a witness, a document may 
also be credible evidence.  See, e.g., Fasolino Foods v. 
Banca Nazionale Del Lavoro, 761 F.Supp. 1010, 1014 (S.D.N.Y. 
1991); and In Re National Student Marketing Litigation, 498 
F.Supp. 575, 579 (D.D.C. 1984).

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
However, personal interest may affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  

After careful evaluation of all of the evidence of record, 
including the veteran's hearing testimony, the Board 
concludes that the credible evidence does not support a 
conclusion that there is any relationship between the 
development of a disability involving the lumbar and cervical 
spine and the veteran's military service, any incident which 
occurred therein, or the service connected thoracic spine 
disorder.  In this regard, the service medical records 
clearly do not show injury to any area of the spine other 
than the thoracic region.  The veteran himself voiced no 
complaints in service pertaining to the neck and low back and 
no relevant manifestations of such disability were recorded 
or treated.  Even when the veteran filed his initial claim 
for service connection, in early 1987, he confined his claim 
to the thoracic spine region.  

The first evidence of disability of the lumbar and cervical 
spine is contained in the records complied in connection with 
the veteran's March 31, 1987 industrial accident.  Those 
private medical records, which clearly attribute such 
disability to the post-service accident, and not to any 
incident of service, are deemed to be reliable and highly 
probative.  In this regard, it is noted that they served as a 
basis for the veteran's workers' compensation claim and later 
award of SSI benefits.  

In fact, it was not until after the industrial accident that 
the veteran mentioned symptoms involving his low back and 
neck.  As indicated above, a review of post service treatment 
records, specifically VA records, shows that the veteran did 
not provide a consistent, or truthful history of back 
disability.  For example, during VA outpatient treatment in 
1987, he stated that he injured his low back in service; he 
neglected to mention the post-service industrial accident.  
When he filed his claim for increased rating for his thoracic 
spine disorder and during VA treatment in January and March 
1988, he again conveyed the impression that he had sustained 
a low back injury in service, without a mention of the post-
service accident.  

On the other hand, other documents of record, prepared in 
connection with insurance, SSI, and child support claims, 
clearly reference the onset of low back and neck disability 
as occurring in conjunction with the March 1987 industrial 
accident.  These documents also are deemed credible, since 
they are consistent with the evidentiary record as a whole.

In contrast, the veteran's testimony under oath in July 2002 
that his in-service mid-back injury had caused the severe 
post-service lower back and neck injuries and subsequent back 
injuries, essentially asserting that all of his current spine 
disabilities were due to the in-service mid-back injury, is 
deemed to be not credible, and indeed to be false.  Such 
stands in direct conflict with voluminous, credible medical 
evidence indicating that the veteran's current lower back 
disabilities are related to the severe post-service lower 
back injury and not to the in-service mid-back injury.  

The Board determines that the veteran's statements, and those 
of others, made in connection with his claim for monetary 
benefits from the government, have no probative value when 
compared with contemporaneously recorded medical records 
indicating no medical nexus between active military service 
and his degenerative disc disease of the cervical and lumbar 
spine, including as secondary to a service-connected thoracic 
spine disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).

Finally, none of the post-service examiners who treated the 
veteran for disability involving the lumbar and cervical 
spine related such to service or any incident of service, to 
specifically include the service-connected thoracic spine 
disorder.  The Board notes that the veteran was seen by the 
same VA examiner in February 2000, August 2001, and May 2003 
for cervical and lumbar spine complaints.  At each 
examination, the VA examiner reviewed the veteran's medical 
records extensively and noted his reported medical history.  
This examiner concluded in February 2000 that the veteran's 
work-related injury had caused significant, if not total, 
disability due to non-service-connected disorders.  He later 
concluded in August 2001 that the veteran had rather 
significant disability due to the major post-service 
industrial injuries.  Critically, this examiner stated that 
it was more likely than not that the veteran's cervical and 
lumbar spine problems were not related to his service-
connected thoracic spine disorder.  Finally, the VA examiner 
determined in May 2003 that the veteran had significant 
disabilities and functional impairment in the cervical and 
lumbar spine which were related to his post-service 
industrial accident.  

Given the inherently incredible nature of the veteran's 
statements regarding his medical history, and given the 
greater probative value of voluminous medical evidence 
indicating that his back problems are related to the severe 
post-service lower back injury, the Board determines that the 
veteran is not entitled to service connection for 
degenerative disc disease of the cervical and lumbar spine, 
including as secondary to a service-connected thoracic spine 
disorder.  See Owens, Elkins, and Madden, all supra.

Finally, with respect to the veteran's TDIU claim, the Board 
observes that the pertinent laws and regulations provide that 
a TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability rated at 60 percent or more, or as a result of two 
or more disabilities, provided that at least one disability 
is rated at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) 
(2003).  Under 38 C.F.R. § 4.16(b), all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards in 38 C.F.R. 
§ 4.16(a), may be entitled to a TDIU rating on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b) (2003).  
Consideration is given to such factors as the extent of the 
service-connected disability, the veteran's employment and 
educational background, and it must be shown that the 
service-connected disability produces unemployability without 
regard to intercurrent disability or advancing age.  Marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Census Bureau as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  See also 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.19 (2003).  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to TDIU.  Because the veteran's sole 
service-connected disability is a thoracic spine disorder 
evaluated as 10 percent disabling, the Board observes that he 
does not meet the schedular criteria for TDIU.  Accordingly, 
the veteran is precluded from entitlement to TDIU on a direct 
basis as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 460 (1994).  And, as a review of the objective medical 
evidence of record indicates that the veteran's service-
connected thoracic spine disorder has not interfered with his 
ability to secure gainful employment, he also is precluded 
from extraschedular entitlement to TDIU.  

The veteran and his service representative have maintained 
throughout the pendency of this appeal that either the 
service-connected thoracic spine disorder or a combination of 
this disability and non-service-connected lumbar and cervical 
spine problems prevent him from securing gainful employment.  
However, the regulations pertaining to TDIU ratings, and the 
cases interpreting these provisions, are quite clear that the 
existence and extent of non-service-connected disabilities 
will not be considered in determining entitlement to TDIU.  
See 38 C.F.R. § 4.19 (2003); Van Hoose v. Brown, 4 Vet. App. 
361 (1993) ("[i]n determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his non-service connected 
disabilities nor his advancing age may be considered").  
More importantly, the VA examiner stated in February 2000 
that there was no indication of any major disability or 
significant functional impairment as a result of the service-
connected thoracic spine disorder.  And in August 2001, the 
VA examiner concluded that, since the veteran had worked 
prior to his initial post-service back injury, it was quite 
unlikely that any significant disability or functional 
impairment had existed prior to that time.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to a disability rating in 
excess of 10 percent for a thoracic spine disorder, to 
service connection for degenerative disc disease of the 
lumbar and cervical spine, including as secondary to a 
service-connected thoracic spine disorder, and to TDIU.  
38 U.S.C.A. § 1131 (West 2002). As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
appeal is denied.

ORDER

Entitlement to a disability rating in excess of 10 percent 
for a thoracic spine disorder is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar and cervical spine, including as 
secondary to a service-connected thoracic spine disorder, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


REMAND

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for depression, including 
as secondary to a service-connected thoracic spine disorder, 
in a rating decision issued in June 2002.  In a memorandum 
from the veteran's service representative dated later that 
same month, the veteran notified VA that he disagreed with 
the denial of this claim.    

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. 
§ 7105, appellate review of the RO's June 2002 decision was 
properly initiated, and the RO was then obligated to furnish 
him a statement of the case with respect to the service 
connection claim for depression, including as secondary to a 
service-connected thoracic spine disorder.  See 38 U.S.C.A. § 
7105 (West Supp. 2002); 38 C.F.R. § 19.26 (2003).  See also 
Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, the 
issue of entitlement to service connection for depression, 
including as secondary to a service-connected thoracic spine 
disorder, is remanded to the RO for the issuance of a 
statement of the case and any further development as may be 
necessary regarding this claim.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 
Vet. App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
service representative a statement of the 
case on the issue of entitlement to 
service connection for depression, 
including as secondary to a service-
connected thoracic spine disorder.  The 
RO should return this issue to the Board 
only if the veteran perfects an appeal, 
by filing a timely substantive appeal, in 
full accordance with 38 U.S.C.A. § 7105 
(West Supp. 2002).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



